DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 1/6/2022 has been considered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
Allowable Subject Matter
Claims 1-23 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a characterization apparatus, comprising: an imaging location configured to receive a specimen container containing a specimen; a hyperspectral image capture device comprising a spectral image capture device, the hyperspectral image capture device configured to generate and capture a spectrally-resolved image of a portion of the specimen container and specimen at the spectral image capture device; and a computer configured and operable to process the spectrally-resolved image received at the spectral image capture device and determine at least one of: segmentation of the specimen, segmentation of the specimen container and the specimen, and a presence or absence of an interferent, in combination with the rest of the limitations of the claim.
	Claims 2-21 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious a specimen testing apparatus, comprising: a track: a carrier moveable on the track and configured to support a specimen container containing a specimen; and a hyperspectral image capture device including a spectral image capture device configured to generate and capture a spectrally-resolved image of a portion of the specimen container and specimen at the imaging location, and a computer configured and operable to process the spectrally-resolved image received at the spectral image capture device and determine at least one of: segmentation of the specimen, segmentation of the specimen container and the specimen, and a presence or absence of an interferent, in combination with the rest of the limitations of the claim.
As to claim 23, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of characterizing a specimen container and/or a specimen, comprising: providing a hyperspectral image capture device configured to capture an image at the imaging location; providing one or more light sources configured to provide illumination of the imaging location; illuminating the imaging location with the one or more light sources; capturing a spectrally-resolved image of a portion of the specimen container and specimen with the hyperspectral image capture device; and processing the spectrally-resolved image to determine at least one of: segmentation of the specimen, segmentation of the specimen container and the specimen, and a presence or absence of an interferent, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Levenson (US Patent # 8,634,607 B2) teaches an  invention featuring a method including: (i) providing spectrally resolved information about light coming from different spatial locations in a sample comprising deep tissue in response to an illumination of the sample, wherein the light includes contributions from different components in the sample; (ii) decomposing the spectrally resolved information for each of at least some of the different spatial locations into contributions from spectral estimates associated with at least some of the components in the sample; and (iii) constructing a deep tissue image of the sample based on the decomposition to preferentially show a selected one of the components (abstract). However, Cohen does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886